DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for continued examination of application 16/552,608 (08/27/19) filed on 07/15/21.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 - 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception  NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.



Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 2 - 19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
1:  Statutory Category
Applicant’s claimed invention, as described in independent claim 2, is/are directed to a machine (i.e. a system).

2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity

The claim as a whole recites a method of organizing human activity.  The claimed invention is involves tracking game play involving a first user and at least one other user; receiving a request from the at least one other user to initiate at least one game with the first user; assigning, by the at least one processor, at least one anonymous identifier to the first user and the at least one other user; retrieving game history data specific to the first user and the at least one other user; retrieving at least one rule for controlling interactions between anonymous users and the at least one other user in a gaming environment, in which the anonymous users comprises users who are anonymous to the at least one other user, the anonymous users comprising the first user at a time the request from the at least one other user is received; and disposing the request to initiate the at least one game with the first user based at least  a fundamental economic principles or practices (game play; controlling interactions between anonymous users); commercial or legal (game play; controlling interactions between anonymous users); and managing personal behavior or relationships or interactions between people (tracking; receiving; assigning; retrieving; disposing).  

The mere nominal recitation of a “at least one processor” does not take the claim out of the method of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Mental Processes

The claim recites limitations directed to tracking game play involving a first user and at least one other user; receiving a request from the at least one other user to initiate at least one game with the first user; assigning, by the at least one processor, at least one anonymous identifier to the first user and the at least one other user; retrieving game history data specific to the first user and the at least one other user; retrieving at least one rule for controlling interactions between anonymous users and the at least one other user in a gaming environment, in which the anonymous users comprises users who are anonymous to the at least one other user, the anonymous users comprising the first user at a time the request from the at least one other user is received; and disposing the request to initiate the at least one game with the first user based at least on the game history data and the at least one rule for controlling interactions between anonymous users and the at least one other user, in which game rules govern play of the game, in which the game comprises an end time and a non-zero duration of the game, and in which at least one winner wins the game.  

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components.   That is, other than reciting “at least one processor”, nothing in the claim element precludes the steps from practically being performed in the mind.  In other words, the claim encompasses the user manually tracking game play involving a first user and at least one other user; receiving a request from the at least one other user to initiate at least one game with the first user; assigning, by the at least one processor, at least one anonymous identifier to the first user and the at least one other user; retrieving game history data specific to the first user and the at least one other user; retrieving at least one rule for controlling interactions between anonymous users and the at least one other user in a gaming environment, in which the anonymous users comprises users who are anonymous to the at least one other user, the anonymous users comprising the first user at a time the request from the at least one other user is received; and disposing the request to initiate the at least one game with the first user based at least on the game history data and the at least one rule for controlling interactions between anonymous users and the at least one other user, in 
  
The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping.  This/these limitation(s) recite a mental process. Thus, the claim recites an abstract idea.

PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
The claim recites the combination of additional elements of  “at least one processor” performing each of the steps.  The additional element(s) is/ are recited at a high level of generality (i.e., as a generic computer performing the generic computer functions of (a) data receipt/ transmission (e.g., “receiving”, “retrieving”, etc. step(s) as claimed); and (b) data processing (e.g., “tracking”, “assigning”, “disposing”, etc. step(s) as claimed).  The additional element(s) is/ are recited at a high level of generality (i.e., as general means of gathering data for game play), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The “at least one processor” that performs the step(s) is also recited at a high level of generality, and merely automates the step(s).  The “at least one processor” limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.  

Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner.

2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
data receipt/ transmission (e.g., “receiving”, “retrieving”, etc. step(s) as claimed); and (b) data processing (e.g., “tracking”, “assigning”, “disposing”, etc. step(s) as claimed) are well understood, routine and conventional.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant such as (a) data receipt/ transmission (e.g., “receiving”, “retrieving”, etc. step(s) as claimed); and (b) data processing (e.g., “tracking”, “assigning”, “disposing”, etc. step(s) as claimed) are well understood, routine and conventional.  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
For these reasons, there is no inventive concept in the claim, and thus the claim is ineligible.
Dependent claims 3 - 10 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent apparatus claim 11 is/are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims.  The components (i.e., “at least one processor”, “at least one memory”, etc.) described in independent apparatus claim 11, adds nothing of substance to the underlying abstract idea.  At best, the product (apparatus) recited in the claim(s) are merely providing an environment to implement the abstract idea.  

Dependent claims 12 - 19 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, 11, 12, 14 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frenkel, US Pub. No. 2007/0015584 in view of Luciano, Jr. US Pub. 2002/0111210 and Shaw, US Pub. No. 20060287099.
Re Claims 2 and 11:  Frenkel discloses a method/ apparatus comprising: 

receiving, by the at least one processor, a request from the at least one other user to initiate at least one game with the first user (Frenkel, [0009] [0055] [0056] [0062]); 
retrieving, by the at least one processor, at least one rule for controlling interactions between anonymous users and the at least one other user in a gaming environment, in which the anonymous users comprises users who are anonymous to the at least one other user, the anonymous users comprising the first user at a time the request from the at least one other user is received (Frenkel, [0008] [0018] [0029], See also MPEP § 2103 I. C. MPEP § 2111.04 Interpreted akin to a “wherein” clause that is not further limiting of the claimed invention.); 
and disposing, by the at least one processor, the request to initiate the at least one game with the first user based at least on the at least one rule for controlling interactions between anonymous users and the at least one other user, in which game rules govern play of the game, in which the game comprises an end time and a non-zero duration of the game, and in which at least one winner wins the game (Frenkel, [0006] [0009] [0010] [0063] [0064], See also MPEP § 2103 I. C. MPEP § 2111.04 Interpreted akin to a “wherein” clause that is not further limiting of the claimed invention.). 
	Frenkel fails to explicitly disclose: 
assigning, by the at least one processor, at least on anonymous identifier to the first user and the at least one other user; 
retrieving, by the at least one processor, game history data specific to the first user and the at least one other user; 

	Luciano, Jr. discloses:
assigning, by the at least one processor, at least on anonymous identifier to the first user and the at least one other user (Luciano, Jr. abstract, [0015] [0016] [0047] [0081] [0095] [0116] [0118] [0119] [0122]); 
Shaw discloses:
retrieving, by the at least one processor, game history data specific to the first user and the at least one other user (Shaw, abstract, [0010] [0011] [0012] [0042]); 
wherein disposing, by the at least one processor, the request to initiate the at least one game with the first user is further based at least on the game history data (Shaw, abstract, [0009] [0010] [0011] [0012] [0052]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Frenkel by adopting the teachings of Luciano, Jr. and Shaw to provide assigning, by the at least one processor, at least on anonymous identifier to the first user and the at least one other user; retrieving, by the at least one processor, game history data specific to the first user and the at least one 
One would have been motivated to provide increased flexibility and adaptability to the skill and ability of users.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claims 3:  Frenkel in view of Luciano, Jr. and Shaw discloses the claimed invention supra and Frenkel further discloses  wherein the at least one game comprises at least one of poker, blackjack, craps, roulette, baccarat, wheel of fortune, keno, horse racing, dog racing, auto racing, and a lottery game (Frenkel, [0007] [0010] [0017] [0056], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).  
Re Claims 5 and 14:   Frenkel in view of Luciano, Jr. and Shaw discloses the claimed invention supra and Frenkel further discloses initiating game play between at least the first user and the at least one other user (Frenkel, [0009] [0055] [0056] [0062]); 
and displaying at least one interface screen for at least the first user and the at least one other user to play the at least one game (Frenkel, [0046] [0050] [0051] [0053]). 
Re Claim 12:  Frenkel in view of Luciano, Jr. and Shaw discloses the claimed invention supra and Frenkel further discloses wherein the at least one game comprises at least one of poker, blackjack, craps, roulette, and baccarat (Frenkel, [0007] [0010] [0017] [0056], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).
Re Claim 19:  Frenkel in view of Luciano, Jr. and Shaw discloses the claimed invention supra and Luciano, Jr. further discloses in which the instructions, when executed by the at least one processor, further direct the at least one processor to: prior to disposing the request to initiate the at least one game with the first user, receive a user preference for maintaining an identity of the first user anonymous during the at least one game (Luciano, Jr. abstract, [0015] [0016] [0047] [0081] [0095] [0116] [0118] [0119] [0122]).
Claims 4, 6, 7, 8, 9, 10, 13, 15, 16, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frenkel in view  of Luciano, Jr. and Shaw  as applied to claims 2 and 11 above, and further in view of Tarantino, US Pat. No. 7,081,050.
Re Claim 4:  Frenkel in view of Luciano, Jr. and Shaw discloses the claimed invention supra and Shaw further discloses:

	Frenkel in view of Luciano, Jr. and Shaw fails to explicitly disclose:
wherein disposing the request to initiate the at least one game further comprises highlighting the at least one anonymous identifier assigned to the first user in the at least one game,
	Tarantino discloses:
wherein disposing the request to initiate the at least one game further comprises highlighting the at least one anonymous identifier assigned to the first user in the at least one game (Tarantino, col. 2, lines 3-6; col. 17, lines 44 - 47; col. 18, line 59+ - col. 19, line 4; col. 23, lines 48 - 54),
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Frenkel in view of Luciano, Jr. and Shaw by further adopting the teachings of Tarantino to provide wherein disposing the request to initiate the at least one game comprises highlighting the at least one anonymous identifier assigned to the first user in the at least one game.
One would have been motivated to provide increased privacy and ease of use.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 6:  Frenkel in view of Luciano, Jr. and Shaw discloses the claimed invention supra but fails to explicitly disclose:
wherein disposing the request to initiate the at least one game further comprises highlighting the at least one anonymous identifier assigned to the first user in the at least one game.  
Tarantino discloses:
wherein disposing the request to initiate the at least one game further comprises highlighting the at least one anonymous identifier assigned to the first user in the at least one game (Tarantino, col. 2, lines 3-6; col. 17, lines 44 - 47; col. 18, line 59+ - col. 19, line 4; col. 23, lines 48 - 54).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Frenkel in view of Luciano, Jr. and Shaw by further adopting the teachings of Tarantino to provide wherein disposing the request to initiate the at least one game further comprises highlighting the at least one anonymous identifier assigned to the first user in the at least one game.
 One would have been motivated to provide increased privacy and ease of use.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 7:  Frenkel in view of Luciano, Jr., Shaw and Tarantino discloses the claimed invention supra  and Luciano, Jr further discloses:
wherein:  the at least one anonymous identifier is assigned periodically, the first user previously played a first game under a first anonymous identifier, the at least one other user previously played the first game under a second anonymous identifier, the first user plays a second game under a third anonymous identifier different from the first anonymous identifier, and the at least one other user plays the second game under a fourth anonymous identifier different from the second anonymous identifier (Luciano, Jr. abstract, [0015] [0016] [0047] [0081] [0095] [0116] [0118] [0119] [0122], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.). 
Re Claim 8:  Frenkel in view of Luciano, Jr., Shaw and Tarantino discloses the claimed invention supra and Luciano, Jr further discloses:
wherein: the at least one anonymous identifier is assigned at a trigger event, the first user previously played a first game under a first anonymous identifier, 06-1126-C2_191112_PAPage 3 of 7PA TENTAttorney Docket No. 06-1126-C2 the at least one other user previously played the first game under a second anonymous identifier, the first user plays a second game under a third anonymous identifier different from the first anonymous identifier, and the at least one other user plays the second game under a fourth anonymous identifier different from the second anonymous identifier (Luciano, Jr. 
Re Claim 9:  Frenkel in view of Luciano, Jr., Shaw and Tarantino discloses the claimed invention supra and Frenkel further discloses wherein the trigger event comprises initiating game play with the first user (Frenkel, [0009] [0055] [0056] [0062], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention). 
Re Claims 10 and 18:  Frenkel in view of Luciano, Jr. and Shaw discloses the claimed invention supra but fails to explicitly disclose:
wherein disposing the request to initiate the at least one game comprises at least one of blocking, hiding, and highlighting indicia of the first user in the at least one game.
Tarantino discloses:
wherein disposing the request to initiate the at least one game comprises at least one of blocking, hiding, and highlighting indicia of the first user in the at least one game (Tarantino, col. 2, lines 3-6; col. 17, lines 44 - 47; col. 18, line 59+ - col. 19, line 4; col. 23, lines 48 - 54).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Frenkel in view of Luciano, Jr. and Shaw by further adopting the teachings of Tarantino to provide wherein disposing the request to initiate the at least one game comprises at least one of blocking, hiding, and highlighting indicia of the first user in the at least one game.
One would have been motivated to provide increased ease of use.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 13:   Frenkel in view of Luciano, Jr. and Shaw discloses the claimed invention supra but fails to explicitly disclose in which the instructions, when executed by the at least one processor, further direct the at least one processor to: 
highlight the at least one anonymous identifier assigned to the first user in the at least one game.
Tarantino discloses:
in which the instructions, when executed by the at least one processor, further direct the at least one processor to: 
highlight the at least one anonymous identifier assigned to the first user in the at least one game (Tarantino, col. 2, lines 3-6; col. 17, lines 44 - 47; col. 18, line 59+ - col. 19, line 4; col. 23, lines 48 – 54).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Frenkel in view of Luciano, Jr. and Shaw by further adopting the teachings of Tarantino to provide in which the instructions, when executed by the at least one processor, further direct the at least one processor to:  
One would have been motivated to provide increased privacy and ease of use.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 15:  Frenkel in view of Luciano, Jr. and Shaw discloses the claimed invention and Shaw further discloses in which the instructions, when executed by the at least one processor, further direct the at least one processor to: 
wherein disposing the request to initiate the at least one game with the first user based at least on the game history data comprises disposing the request to initiate the at least one game with the first user based on win/loss statistics for at least one game in which the first user and the at least one other user competed (Shaw, abstract, [0009] [0011] [0052])
	Frenkel in view of Luciano, Jr. and Shaw fails to explicitly disclose:
highlight the at least one anonymous identifier assigned to the first user in the at least one game, 
Tarantino discloses:

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Frenkel in view of Shaw by further adopting the teachings of Luciano, Jr. and Tarantino to provide highlight the at least one anonymous identifier assigned to the first user in the at least one game.
 One would have been motivated to provide increased privacy and ease of use.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 16:  Frenkel in view of Luciano, Jr., Shaw and Tarantino discloses the claimed invention supra and Luciano Jr. further discloses wherein the at least one identifier is assigned periodically, the first user previously played a first game under a first anonymous identifier, the at least one other user previously played the first game under a second anonymous identifier, the first user plays a second game under a third anonymous identifier different from the first anonymous identifier, and the at least one other user plays the second game under a fourth anonymous identifier different from the second anonymous identifier ( Luciano, Jr. abstract, [0015] [0016] [0047] [0081] [0095] 
Re Claim 17:  Frenkel in view of Luciano, Jr., Shaw, and Tarantino discloses the claimed invention supra and Frenkel further discloses:
wherein the trigger event comprising initiation of game play with the first user (Frenkel, [0009] [0055] [0056] [0062], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention).
Luciano Jr. further discloses 
wherein: the at least one anonymous identifier is assigned at a trigger event, the first user previously played a first game under a first anonymous identifier, the at least one other user previously played the first game under a second anonymous identifier, the first user plays a second game under a third anonymous identifier different from the first anonymous identifier, and the at least one other user plays the second game under a fourth anonymous identifier different from the second anonymous identifier ( Luciano, Jr. abstract, [0015] [0016] [0047] [0081] [0095] [0116] [0118] [0119] [0122], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention).  
Response to Arguments
101
Applicant's arguments filed have been fully considered but they are not persuasive.
(1)Applicant argues, the claimed invention provides a “practical application”


2)  Applicant argues, “the claim as a whole is more than a drafting effort designed to monopolize the exception.”
With regard to preemption, the issue comes down to whether the claim is directed to an abstract idea and does it fail the Mayo/Alice step one and step two analysis.

In the instant case, the claims are directed to the concept of tracking game play involving a first user and at least one other user; receiving a request from the at least one other user to initiate at least one game with the first user; assigning, by the at least one processor, at least one anonymous identifier to the first user and the at least one other user; retrieving game history data specific to the first user and the at least one other user; retrieving at least one rule for controlling interactions between anonymous users and the at least one other user in a gaming environment, in which the anonymous users comprises users who are anonymous to the at least one other user, the anonymous users comprising the first user at a time the request from the at least one other user is received; and disposing the request to initiate the at least one game with the first user based at least on the game history data and the at least one rule for controlling interactions between anonymous users and the at least one other user, in which game rules govern play of the game, in which the game comprises an end time and a non-zero duration of the game, and in which at least one winner wins the game.  This concept of tracking game play involving a first user and at least one other user; receiving a request from the at least one other user to initiate at least one game with the first user; assigning, by the at least one processor, at least one anonymous identifier to the first user and the at least one other user; retrieving game history data specific to the 

The fact that the claims do not preempt all ways of tracking game play involving a first user and at least one other user; receiving a request from the at least one other user to initiate at least one game with the first user; assigning, by the at least one processor, at least one anonymous identifier to the first user and the at least one other user; retrieving game history data specific to the first user and the at least one other user; retrieving at least one rule for controlling interactions between anonymous users and the at least one other user in a gaming environment, in which the anonymous users comprises users who are anonymous to the at least one other user, the anonymous users comprising the first user at a time the request from the at least one other user is received; and disposing the request to initiate the at least one game with the first user based at least on the game history data and the at least one rule for controlling interactions between anonymous users and the at least one other user, in which game rules govern play of the game, in which the game comprises an end time and a non-zero duration of the game, and in which at least one winner wins the game in a particular setting does not make them any less abstract. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture, 728 F.3d at 1345.

Therefore, based on the two-part Alice Corp. analysis, there are no meaningful limitations in the claims that transform the exception (i.e., abstract idea) into a patent eligible application.  

Prior Art
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues he prior art fails to explicitly disclose, “disposing, by the at least one processor, the request to initiate the at least one game with the first user based at least on the game history data and the at least one rule for controlling interactions between anonymous users and the at least one other user,”
Frenkel describes interactive, anonymous game play among a plurality of players including initiating the game, engaging players, the state of the game, winner/ award etc. (akin to, “disposing, by the at least one processor, the request to initiate the at least one game with the first user based at least on the at least one rule for controlling interactions between anonymous users and the at least one other user”).  Shaw similarly manages anonymous game sessions between groups of players.  Shaw however, also collects, stores and arbitrates statistics for the players such as their game score, rankings relative to other players etc. during game session(s).    This information about the plurality of players, their relative skill, social attributes etc. are factored into the settings of subsequent player sessions and how the plurality of players are matched with one another (akin to also factoring in “the game history data” when “disposing, by the at least one processor, the request to initiate the at least one game with the first user”).  See citations supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to multi-player game play.
US 8672743 B2
US 7850528 B2
US 7819749 B1

US 20080032759 A1
US 20070191101 A1
US 20070191102 A1
US 20060211493 A1
US 20060190392 A1
US 20060121990 A1
US 20060084506 A1
US 20060073882 A1
US 20060068917 A1
US 20060068899 A1
US 20060068866 A1
US 20060058089 A1
US 20060040717 A1
US 20060019741 A1
US 20050227760 A1
US 20050003881 A1
US 20040259641 A1
US 20030104868 A1
US 20030003997 A1
US 20020187834 A1
US 20020039921 A1
US 20010046893 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186.  The examiner can normally be reached on Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARA CHANDLER HAMILTON

Art Unit 3692



/SARA C HAMILTON/Primary Examiner, Art Unit 3692